Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, drawn to claims 1-2 and 8-9, and election of species 
    PNG
    media_image1.png
    269
    289
    media_image1.png
    Greyscale
 in the reply filed on 05/02/2022 is acknowledged.  The traversal is on the ground(s) that there is a substantial commonality in the claims.  This is not found persuasive because as discussed in the original restriction requirement, the invention of claims 8 and 9-12 are related as product and process of using the product and the product as claimed can be used in a materially different process of using the product.  They are drawn to different inventions that have different functions and do not overlap in scope.  Moreover, ss described in the restriction requirement, although the invention group II and III utilizes the compounds of Group I, the immunoassay process requires different reagents and the method steps would require different assessment of the novelty and unobviousness. The invention requires a different field of search employing different search queries and in addition, the inventions are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112. Thus, it will be an undue burden to examine all the inventive Groups in one application. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 9 do not read on the elected species and thus claims 3-7 and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id. 
It is noted that although Applicant's elected species appears allowable over the prior art of record, it does not appear the species reads on claim 1 since claim 1 is drawn to a compound of formula 
    PNG
    media_image2.png
    232
    192
    media_image2.png
    Greyscale
, which shows that the moiety 
    PNG
    media_image3.png
    179
    84
    media_image3.png
    Greyscale
is attached to variable A.  However, Applicant’s elected species does not have such moiety on variable A. 
Claims 1 and 2 are examined on merit in this office action to the extant they encompasses the elected species.
Claim Objections
Claim 2 objected to because of the following informalities:  it does not end in a period.  Appropriate correction is required.
Claim 2 is also objected to for not being in proper Markush format. A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C”. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper (MEPP § 2173.05).
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Claim Rejections – Improper Markush Grouping
Claims 1 and 2 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature for the following reasons: the claims encompass a sufficient number and variety of elements A, B, C, X, Y and Z groups so that each claim encompasses compounds with no substantial structural elements in common. Each of B, C, X, Y and Z encompasses structurally divergent compounds and their combination does not provide a shared substantial structural feature having a defined property and a common use that flows from the shared substantial structural feature. In claim 2, the species recited represent a group of extremely diverse chemical compounds, which do not share any substantial structural feature. As for example, claim 2 discloses species  
    PNG
    media_image5.png
    707
    657
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    239
    374
    media_image6.png
    Greyscale
that are structurally, functionally and patentably distinct. The compounds do not have a common substantial structural feature and wherein common use flows from the shared substantial structural feature. This is only one example and the claim discloses various structurally and functionally diverse compounds wherein similar situation exists.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites Z is a tracer molecule.  However, it is unclear how one would define if a moiety could function as a tracer molecule or what structural requirements would need to be present in order for a moiety to function as a tracer molecule.  One could not simply determine by looking at a compound if it would be a tracer molecule.  The Specification fails to define any other tracers other than naming biotin and hapten (see p. 17-18).
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites “with the further proviso that when K is 
    PNG
    media_image7.png
    181
    72
    media_image7.png
    Greyscale
then the group attached to A is only NH2”. It is unclear what compound is intended to encompass by the recitation because in the compound of formula 
    PNG
    media_image8.png
    169
    138
    media_image8.png
    Greyscale
 of claim 1, n is 3-100 and there is no option for X, Y or Z to be absent. Therefore, the recitation is unclear as to what is replaced on A and how the group A only attached to NH2 when K is 
    PNG
    media_image9.png
    283
    113
    media_image9.png
    Greyscale
.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc), the Federal Circuit noted the importance of an application's disclosure and stated, “the hallmark of written description is disclosure.” A disclosure adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351. “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011).
What is required to meet the written description requirement “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 
This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of a chemical genus “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe of a genus of compounds:
We held that a sufficient description of a genus instead requires the disclosure of
either a representative number of species falling within the scope of the genus or
structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).

The present claims encompass a genus of compounds comprising a generic structure 
    PNG
    media_image10.png
    232
    168
    media_image10.png
    Greyscale
 wherein A is 
    PNG
    media_image11.png
    77
    109
    media_image11.png
    Greyscale
 wherein E, F, G and H are N.  
This genus encompasses an untenable amount of compounds, due to the number of possible permutations based on all of the combinations of the variables contained in the genus. The number of compounds embraced by this genus found in claims may be roughly determined by cumulatively multiplying the number of possibilities, n, for each variable:
In regards to claim 1, the number of compounds embraced by this genus may be roughly determined by cumulatively multiplying the number of possibilities, n, for each variable 
 (# linker permutations) × (# Z permutations) x (# B permutation) x (# C permutation) = Total compounds encompassed

Conservatively speaking, the variable “linker” represents an innumerable amount of possible substituents because of the open-ended definition and same with the definition for Z, B and C.  Even if linker and Z are only conservatively estimated on the order of 102, the total number of compounds encompassed would be on the order of 102 x 102 x 102 = 106 x 45 = 109
By contrast, the specification supports this massive genus with only 29 species.
These 29 species cannot possibly typify the entire genus claimed or account for all of the variation between species of such a large genus. For example, support for the entirety of the claimed genus cannot be extrapolated from 29 species, because while the genus defines variables A, B, C, X, Y and Z as selected from various distinct compounds.
   Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
Considering the unpredictability found in organic synthesis, exchanging even one substituent for another cannot be considered a foregone conclusion. Accordingly, when a claim presents a genus with substantial variation as that currently presented by Applicant, the disclosure must adequately reflect such variation with a representative number of species. The lack of any disclosure of examples may be considered in determining whether a claimed invention was adequately described. Boston Scientific Corp. v. Johnson & Johnson, 647 F.3d 1353 (Fed. Cir. 2011).
Twenty-nine species are not a “representative number of species” for an unpredictable art such as a chemical reaction. See, e.g., Ariad, 598 F.3d at 1354-55 (claiming that the inventor has an obligation to disclose examples when the art is unpredictable). The specification, then, is considered devoid of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the entirety of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus.
Applicant may overcome this rejection by limiting the scope of the claimed genus in accord with the claimed species, taking connectivity into account.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DALHOFF (see ChemBioChem, 2010, Vol, 11, p. 256-265).  DALHOFF teaches compounds 
    PNG
    media_image12.png
    228
    458
    media_image12.png
    Greyscale
 and 
    PNG
    media_image13.png
    345
    644
    media_image13.png
    Greyscale
 (see p. 259) which corresponds to
a compound of formula 
    PNG
    media_image14.png
    245
    216
    media_image14.png
    Greyscale
 wherein A is 
    PNG
    media_image15.png
    94
    114
    media_image15.png
    Greyscale
, and E, F, G and H are N, J is S, m is 0, K is NH2, X and Y are multifunctional group linkers and Z is a tracer molecule.   
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BROWN (see Analytical Biochemistry, 08/27/2014, Vol. 467, p. 14-21).  BROWN teaches compounds 
    PNG
    media_image16.png
    278
    684
    media_image16.png
    Greyscale
 and 
    PNG
    media_image17.png
    278
    668
    media_image17.png
    Greyscale
 (see p. 15).   
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10138267. Although the claims at issue are not identical, they are not patentably distinct from each other because compounds of claims 1-2 of instant application would be obvious from the disclosed compounds of claims 1-4 of US patent ‘267. Claims of US patent discloses biotin conjugated with S-adenosyl methionine, S-adenosyl homocysteine and conjugates to the derivatives of the compounds and the disclosed compounds makes obvious to the claimed compounds of claims 1 and 2 of instant application.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641